DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 (as currently understood, subject to the rejection under 35 USC 112 identified infra) is potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Burrows reference (discussed in greater depth infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Burrows to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed physical arrangement of attachment halves, flexing zones, etc.), as such modifications would be likely to render the Burrows assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such mechanical magnetic assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim 3 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1-3 recitations of “transparent to opaque” are unclear.  It is unknown exactly what a “transparent to opaque” article is.  Does Applicant actually intend to recite “transparent or opaque”?  Please review/revise/clarify.
The claims 1-2 recitations of “(also referred to as two-sided)” render the exact scope of the respective claims unclear, as it is unknown whether the terminology within parentheses should be considered actual limitations of the claim.  Please review/revise/clarify.
The term “slightly” in claim 1 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 1 recitation of “a substantially transparent to opaque strip, sheet or board” is unclear, as it is unknown whether this is supposed to refer to the earlier recited “transparent to opaque strip, sheet or board”, or another new component altogether.  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 1-2 recite the limitation "the reverse side"; ii) claim 1 recites the limitation “the same one or more pages, sheets, or pages of a book”; iii) claim 2 recites the limitation “the corresponding transparent to opaque strip, sheet or board”; iv) claim 3 recites the limitations “the first face” and “the second face”; and v) claim 3 recites the limitation “the reverse page”.  
The claim 2 recitation of “a transparent to opaque strip, sheet or board have a first face and a second face” is unclear.  Does Applicant actually intend to use the term “having” in lieu of “have”?  Please review/revise/clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,547,626 to Burrows (“Burrows”).
Regarding claim 1, Burrows anticipates a system (e.g. assembly shown in fig. 6) for releasably (per col. 6, line 45, play pieces 34 are removable) covering and concealing (fig. 6 and col. 6, lines 45-50) printed and/or hand- written text, lettering, graphics, drawings, and/or marks (e.g. the graphical images and pictorial designs printed atop magnetizable areas 14, discussed at col. 4, lines 47-53) on (fig. 6) one or more sheets (e.g. substrate 10, as shown in fig. 6; note that per col. 3 lines 4-6, substrate 10 can be a sheet of paper), pages, or pages of a book, comprising: i) a transparent to opaque strip, sheet, or board (e.g. magnetizable areas 14, made from magnetic ink as discussed at col. 3 lines 31-32) wherein the strip, sheet, or board (14) have a first face (e.g. outward-facing surface, as shown in fig. 6) and a second face (e.g. inward-facing surface, as shown in fig. 6) and four edges (fig. 6; note the plurality of edges present within the various instances of magnetizable areas 14) and wherein the first face (aforementioned outward-facing surface) and/or the second face (aforementioned inward-facing surface) are magnetic (written abstract), or double magnetized (also referred to as two-sided), or have one or more magnetic components or elements (written abstract), or is comprised of two layers having one or more magnetic and/or double magnetized components or elements between the layers; and, ii) one or more substantially opaque strips, sheets, or boards (e.g. removable play pieces 34, as shown in fig. 6) wherein the strips (34) have a first face (e.g. face shown in fig. 4) and a second face (e.g. face shown in fig. 5) and four edges (fig. 6; note the plurality of edges present within the various instances of removable play pieces 34) and wherein the one or more substantially opaque strips, sheets, or boards (34) are sized slightly longer than (fig. 6; note the manner in which some instances of removable play pieces 34 are larger than instances of magnetizable areas 14) a substantially transparent to opaque strip, sheet, or board (14) and wherein the first face (aforementioned face shown in fig. 4) and/or second face (aforementioned face shown in fig. 5) are magnetic (fig. 5; note the presence of magnetic material 44 on the rear face of removable play piece 34), or double magnetized, or have one or more magnetic and/or double magnetized components or elements, or is comprised of two layers having one or more magnetic and/or double magnetized components or elements between the layers and wherein the one or more substantially opaque strips, sheets, or boards (34) extend beyond one or more edges of the transparent to opaque strip, sheet, or board (14) as a handling tab (figs. 5-6) and wherein the transparent to opaque strip, sheet, or board (14) can be positioned behind (per col. 4 lines 29-31, magnetizable areas 14 may be formed on the rear side of substrate 10) one or more pages, sheets (10), or pages of a book, and one or more substantially opaque strips, sheets, or boards (34) can be positioned on (fig. 6) the reverse side (e.g. front side, as shown in fig. 6) of the same one or more pages, sheets (10), or pages of a book to form a cooperating (fig. 6) repositionable (per col. 6, line 45, play pieces 34 are removable) system (aforementioned assembly shown in fig. 6) to releasably magnetically adhere (per the written abstract, removable play pieces 34 are magnetically attracted to magnetizable areas 14) to cover and conceal (fig. 6) printed and/or hand-written text, lettering, graphics, drawings, and/or marks (aforementioned graphical images and pictorial designs printed atop magnetizable areas 14) on one or more pages, sheets (10), or pages of a book, and wherein the system (aforementioned assembly shown in fig. 6) can be removed (per col. 6, line 45, play pieces 34 are removable) from the pages, sheets (10), or pages of a book for reuse (note that the instant claim is drawn to a system- not a method of use thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows.
Regarding claim 2, Burrows discloses a system (e.g. assembly shown in fig. 6) for releasably (per col. 6, line 45, play pieces 34 are removable) covering and concealing (fig. 6 and col. 6, lines 45-50) printed and/or hand- written text, lettering, graphics, drawings, and/or marks (e.g. the graphical images and pictorial designs printed atop magnetizable areas 14, discussed at col. 4, lines 47-53) on (fig. 6) one or more sheets (e.g. substrate 10, as shown in fig. 6; note that per col. 3 lines 4-6, substrate 10 can be a sheet of paper), pages, or pages of a book, comprising: i) a transparent to opaque strip, sheet, or board (e.g. magnetizable areas 14, made from magnetic ink as discussed at col. 3 lines 31-32) have a first face (e.g. outward-facing surface, as shown in fig. 6) and a second face (e.g. inward-facing surface, as shown in fig. 6) and four edges (fig. 6; note the plurality of edges present within the various instances of magnetizable areas 14) and wherein the first face (aforementioned outward-facing surface) and/or the second face (aforementioned inward-facing surface) are magnetic (written abstract), or double magnetized, or have one or more magnetic components or elements (written abstract), or is comprised of two layers having one or more magnetic and/or double magnetized components or elements between the layers; and ii) one or more substantially opaque strips, sheets, or boards (e.g. removable play pieces 34, as shown in fig. 6) have a first face (e.g. face shown in fig. 4) and a second face (e.g. face shown in fig. 5) and four edges (fig. 6; note the plurality of edges present within the various instances of removable play pieces 34) and wherein the first face and/or the second face (aforementioned face shown in fig. 5) are are (the Office presumes that Applicant actually intends to recite only one instance of the term “are”) magnetic (note the presence of magnetic material 44, as shown in fig. 5), or double magnetized (also referred to as two-sided), or have one or more magnetic components or elements (e.g. magnetic material 44), or is comprised of two layers having one or more magnetic and/or double magnetized components or elements between the layers; and, iii) wherein one or more substantially opaque strips, sheets, or boards (34) can rotate substantially 360 degrees to fold back upon (note that due to its purely magnetic connection, such a 360 degree folding may be executed as desired) the corresponding transparent to opaque strip, sheet, or board (14) and lie substantially flat (fig. 6) wherein the transparent to opaque strip, sheet, or board (14) can be positioned behind (per col. 4 lines 29-31, magnetizable areas 14 may be formed on the rear side of substrate 10) one or more pages, sheets (10), or pages of a book and one or more of the connected substantially opaque strips, sheets, or boards (34) can be rotated (note that due to its purely magnetic connection, such a rotation may be executed as desired) and positioned on the reverse side (per col. 4 lines 29-31, magnetizable areas 14 may be formed on the rear side of substrate 10) of the one or more pages, sheets (10), or pages of a book to form a cooperating (fig. 6) repositionable (per col. 6, line 45, play pieces 34 are removable) system (aforementioned assembly shown in fig. 6) to releasably magnetically adhere (per the written abstract, removable play pieces 34 are magnetically attracted to magnetizable areas 14) to cover and conceal (fig. 6) printed and/or hand-written text, lettering, graphics, drawings, and/or marks (aforementioned graphical images and pictorial designs printed atop magnetizable areas 14) on one or more pages sheets (10), or pages of a book, and wherein the system (aforementioned assembly shown in fig. 6) can be removed (per col. 6, line 45, play pieces 34 are removable) from the pages, sheets (10), or pages of a book and rotated 180 degrees (note that due to its purely magnetic connection, such a rotation may be executed as desired) for reuse (note that the instant claim is drawn to a system- not a method of use thereof).
	Burrows fig. 6 does not explicitly disclose one or more fastening or connecting components or elements that can join, connect, fasten, secure, or bind together one or more edges of one or more substantially opaque strips, sheets, or boards (34) to one or more edges of a transparent to opaque strip, sheet, or board (14).
	However, the embodiment provided in Burrows fig. 8 teaches the concept of providing one or more fastening or connecting components or elements (e.g. magnetizable particles 48) that can join, connect, fasten, secure, or bind together (figs. 7-8) one or more edges of one or more substantially opaque strips, sheets, or boards (34) to one or more edges of a transparent to opaque strip, sheet, or board (14).
	Given that fig. 8 merely presents an alternative embodiment of the removable play pieces 34 and magnetizable areas 14 disclosed in fig. 6, it would have been obvious to a person of ordinary skill before the effective filing date to apply the fig. 8 teachings to the fig. 6 assembly, in order to provide the benefit of yielding a resultant assembly with constituent pieces interconnecting in an optimal manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637